

117 HR 519 IH: Safeguarding Oil and Gas Leasing and Permitting Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 519IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Cheney (for herself, Mr. Fleischmann, Mr. Perry, Mr. Newhouse, Mr. Thompson of Pennsylvania, Mr. Mullin, Mr. McKinley, Mr. Reschenthaler, Mr. Kelly of Pennsylvania, Mr. Buck, Mr. Burgess, Mr. Jackson, Mr. Latta, Mr. Mann, Mr. Wright, Mr. Estes, Mr. Stauber, Mr. Joyce of Pennsylvania, Mr. Allen, Mr. Mooney, Mr. Meuser, and Mr. Fallon) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that an order or other action by the President, Secretary of the Interior, or Department of the Interior official imposing a moratorium on Federal oil and gas leasing or permitting shall not take effect unless a joint resolution of approval is enacted, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding Oil and Gas Leasing and Permitting Act of 2021. 2.Congressional approval for any order imposing a moratorium on Federal oil and gas leasing and permittingAny order or other action by the President, Secretary of the Interior, or Department of Interior official with delegated authority that has the effect of placing the Bureau of Land Management in violation of its statutory requirements to process permits, approve permits within permitting deadlines, and hold quarterly lease sales, with respect to Federal oil and gas leasing and permitting, shall have no force or effect unless—(1)the proposed order or action is submitted to Congress; and (2)a joint resolution that approves the order or action is enacted within 30 legislative days after receipt of such proposed order or action.